USDC IN/ND case 2:20-cv-00183-PPS-JPK document 10 filed 05/21/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 STEVEN GEORGE BODNAR,

               Plaintiff,

                      v.                           CAUSE NO. 2:20-CV-183-PPS-JPK

 LAKE COUNTY JAIL et al, et al.,

               Defendants.

                                 OPINION AND ORDER

       Steven George Bodnar, a prisoner without a lawyer, filed a complaint in this case

that appeared to be duplicative of a case he had already initiated, Bodnar v. Lake County

Jail, 2:20-CV-157-PPS-APR (filed Apr. 15, 2020). Rather than dismissing this case as a

malicious duplicate, I gave Bodnar an opportunity to file an amended complaint that

was not duplicative of his claims pending in 2:20-CV-157-PPS-APR. He has now filed an

amended complaint. ECF 5. In addition, he seeks to combine this case with 2:20-CV-157-

PPS-APR, he wants the defendants to produce video footage, and he seeks to “add

Covid-19 incidents.” ECF 6; ECF 7; ECF 8.

       “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or
USDC IN/ND case 2:20-cv-00183-PPS-JPK document 10 filed 05/21/20 page 2 of 7


malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       There are numerous problems here. First off – for whatever reason, Bodnar chose

to initiate two cases, not one. I will not combine them. However, Bodnar is in no way

required to pursue his claims in both cases. He is welcome to raise all of his allegations

related to how the Lake County Jail has handled the Covid-19 pandemic in a single

case. I cannot provide Bodnar with legal advice – these are his cases, and he must

decide if he will litigate his claims in one case or two cases. However, he will not be

permitted to raise the same claims against the same defendants in both cases because it

is malicious to do so. See Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003) (suit is

“malicious” for purposes of Section 1915A if it is intended to harass the defendant or is

otherwise abusive of the judicial process). In other words, whatever he litigates here

cannot duplicate what he is litigating in 2:20-CV-157-PPS-APR.

       Next, the amended complaint does not contain sufficient factual allegations to

state a claim. Bodnar’s amended complaint reads more like a request for counsel than a

complaint, and - despite its title – he is seeking additional time to file yet another

amended complaint. Setting aside the request for counsel and additional time to file yet

another amended complaint for the moment, Bodnar’s amended complaint asserts only

legal conclusions that his rights have been violated and vague allegations about his

health, safety, and wellbeing being disregarded by jail staff. I’ve told Bodnar that, in his

amended complaint, he needed to explain in his own words what happened, when it

happened, where it happened, who was involved, and how he was personally injured


                                              2
USDC IN/ND case 2:20-cv-00183-PPS-JPK document 10 filed 05/21/20 page 3 of 7


by the events that transpired, providing as much detail as possible. ECF 4. He has not

done so.

       Moreover, “[t]here is no right to court-appointed counsel in federal civil

litigation.” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (citing Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007)). In some circumstances, the court may ask counsel to

volunteer to represent indigent parties for free. “When confronted with a request under

§ 1915(e)(1) for pro bono counsel, the district court is to make the following inquiries:

(1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so; and if so, (2) given the difficulty of the case, does

the plaintiff appear competent to litigate it himself?“ Pruitt, 503 F.3d at 654. In support

of his motion, Bodnar notes that he lacks legal knowledge, has limited law library

access, and has already made several mistakes in attempting to litigate his claims. At

this juncture, if Bodnar has claims he wants to pursue in this case, he will need to file

another amended complaint. This requires only a short and plain statement telling what

each defendant did wrong, as explained above. His filings in this case to date suggest

that he is competent enough to explain to me what happened and why he believes his

rights have been violated. Until I have received Bodnar’s second amended complaint

and screened it, as required by 28 U.S.C. § 1915A, it would be premature to appoint

counsel. This case is in its infancy. I cannot make an accurate determination regarding

Bodnar’s ability to handle this case as it progresses and it is not yet clear how difficult

this case will be. See Romanelli v. Suliene, 615 F.3d 847, 852 (7th Cir. 2010) (“[T]he case [is]

still in its infancy, thereby making it impossible at [this] juncture to make any accurate


                                               3
USDC IN/ND case 2:20-cv-00183-PPS-JPK document 10 filed 05/21/20 page 4 of 7


determination regarding [the plaintiff’s] abilities or the outcome of the lawsuit.”). For

these reasons, I will not appoint counsel at this early stage.

       Additionally, it is problematic that Bodnar has produced an amended complaint

that simultaneously represents that he intends to present yet another amended

complaint in the future. Although I have screened his amended complaint and

determined that it does not state a claim, it is a waste of scarce judicial resources to

screen a complaint when that complaint makes clear that it does not reflect the claims

that he ultimately intends to present to the court.

       Furthermore, until there is a complaint before me that states a claim, I cannot

even consider granting a preliminary injunction. “A plaintiff seeking a preliminary

injunction must establish that he is likely to succeed on the merits, that he is likely to

suffer irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.” Winter v. NRDC, Inc.,

555 U.S. 7, 20 (2008). These determinations cannot be made without knowing exactly

who Bodnar is suing in this case, why he believes those defendants are liable to him,

and why he believes he will suffer irreparable harm if a preliminary injunction is not

issued. Furthermore, any injunctive relief must be “narrowly drawn, extend no further

than necessary to remedy the constitutional violation, and must use the least intrusive

means to correct the violation of the federal right.” Westefer v. Neal, 682 F.3d 679, 681

(7th Cir. 2012). Even if Bodnar demonstrated a likelihood of success on the merits of an

alleged constitutional violation, an order directing that Bodnar be released from prison

would not be a narrowly tailored remedy.


                                              4
USDC IN/ND case 2:20-cv-00183-PPS-JPK document 10 filed 05/21/20 page 5 of 7


       Although I’ve told Bodnar that he can’t obtain relief on behalf of other inmates,

he still seeks relief for inmates other than himself. He cannot do this. ”A litigant may

bring his own claims to federal court without counsel, but not the claims of others. This

is so because the competence of a layman is clearly too limited to allow him to risk the

rights of others.” Fymbo v. State Farm Fire and Cas. Co., 213 F.3d 1320, 1321 (10th Cir.

2000) (citations and quotation marks omitted).

       In the interests of justice, I will permit Bodnar to amend his complaint again, if

he desires to do so. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014 (7th Cir. 2013). The

next step here is that Bodnar needs to decide if he has claims to pursue that do not

duplicate the claims he is raising in 2:20-CV-157-PPS-APR and, if he does, whether he

wishes to pursue those claims in this case. If he has determined that he will pursue all of

his claims in 2:20-CV-157-PPS-APR, then he does not need to file anything further in

this case. It will be dismissed when the deadline to file a second amended complaint has

passed.

       If and only if Bodnar desires to maintain two separate cases with non-duplicative

claims, then he needs to file a second amended complaint in this case. If Bodnar needs

additional time to file his second amended complaint, he can file a motion asking for an

extension. However, the second amended complaint itself should not ask for additional

time to file an amended complaint. It also should not seek relief on behalf of other

inmates. Completing the second amended complaint should not require legal research

or other law library research. He will be provided with a form to use and he only needs

to explain in his own words what happened, when it happened, where it happened,


                                              5
USDC IN/ND case 2:20-cv-00183-PPS-JPK document 10 filed 05/21/20 page 6 of 7


who was involved, and how he was personally injured by the events that transpired,

providing as much detail as possible.

       As for Bodnar’s request that a video be produced (ECF 6), his request is

premature. Discovery is not available to Bodnar until he has filed a second amended

complaint (if he chooses to do so), I have screened that complaint, I have determined

that it states a claim, the United States Marshals Service has served the defendants, and

counsel for the defendants have appeared. Thus, the request for production of the video

will be denied.

       Finally, Bodnar seeks to “add” additional incidents to this case. ECF 8. N.D. Ind.

L.R. 15-1 requires that a complaint be amended by “reproduc[ing] the entire pleading as

amended” and prohibits “incorporat[ing] any prior pleading by reference.” He cannot

simply add things to an existing complaint. The local rules do not permit it.

       For these reasons, the court:

       (1) DENIES Steven George Bodnar’s request for counsel contained in his

amended complaint (ECF 5);

       (2) DENIES Steven George Bodnar’s Motion to Produce Copy of Video (ECF 6):

       (3) DENIES Steven George Bodnar’s Motion to Combine Cases (ECF 7);

       (4) DENIES Steven George Bodnar’s Motion to Add Covid-19 Incidents (ECF 8);

       (5) ORDERES Steven George Bodnar to file separate motions in each case where

he is seeking relief and avoid filing requests pertaining to multiple cases in a single

document;




                                             6
USDC IN/ND case 2:20-cv-00183-PPS-JPK document 10 filed 05/21/20 page 7 of 7


      (6) DIRECTS the clerk to put this case number on a blank Prisoner Complaint

form, Pro Se 14 (INND Rev. 2/20), and send it to Steven George Bodnar;

      (7) GRANTS Steven George Bodnar until July 6, 2020, to file a second amended

complaint; and

      (8) CAUTIONS Steven George Bodnar, that, if he does not respond by that

deadline, his case will be dismissed pursuant to 28 U.S.C. § 1915A because the current

complaint does not state a claim for which relief can be granted.

SO ORDERED.

ENTERED: May 21, 2020.
                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            7
